DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 05/23/2022.

Reasons of Allowance

Claims 1 – 20 are allowed.  Claims 1 – 20 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the communication device of claims 1 and 14; and the program of claim 20. 
Specifically, the prior arts of record, alone or in combination, fails to teach “in response to the first specific signal being received from the first external device, cause the output unit to output first specific information obtained by using a first public key, wherein the first public key is obtained by the first external device due to the first specific information being outputted, and wherein the first specific information is not outputted before the first specific signal is received from the first external device”, in combination with all other limitations as claimed in independent claims 1, 14 and 20.
The above limitations generally involve a communication device comprising: an output unit; a wireless interface; a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to: receive a first specific signal from a first external device via the wireless interface; in response to the first specific signal being received from the first external device, cause the output unit to output first specific information obtained by using a first public key, wherein the first public key is obtained by the first external device due to the first specific information being outputted, and wherein the first specific information is not outputted before the first specific signal is received from the first external device; receive, via the wireless interface, a first authentication request in which the first public key is used from the first external device which has obtained the first public key; in a case where the first authentication request is received from the first external device, send a first authentication response to the first external device via the wireless interface; and in a case where the first authentication response is sent to the first external device, establish a first wireless connection with the first external device via the wireless interface.  
The prior art of record is seen as teaching: 
Terao (U.S PreGrant Publication No. 2018/0069851 A1) teaches a communication device (e.g., a printer 103, Fig. 1) comprising: an output unit (e.g., a display unit 204, Fig. 1); a wireless interface (e.g., a communication unit 209, Fig. 1); a processor (e.g., an image processing unit 202, Fig. 1); and a memory (e.g., a storage unit 207, Fig. 1) storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (e.g., storing program(s), the program(s) when executed by one or more processor(s), ¶0097), causing the communication device to: receive a first specific signal from a first external device via the wireless interface; in a case where the first specific signal is received from the first external device, cause the output unit to output first specific information obtained by using a first public key, wherein the first public key is obtained by the first external device due to the first specific information being outputted (e.g., receiving an instruction from a smartphone 101 to cause displaying a QR with public key so that the smartphone 101 can capture it, Fig. 4: F401 – F403, ¶0052); receive, via the wireless interface, a first authentication request in which the first public key is used from the first external device which has obtained the first public key; in a case where the first authentication request is received from the first external device (e.g., receiving an authentication request from said smartphone, Fig. 4: F404, ¶0020, ¶0053), send a first authentication response to the first external device via the wireless interface (e.g., transmit an authentication response to the smartphone, ¶0054, Fig. 4: F405); and in a case where the first authentication response is sent to the first external device, establish a first wireless connection with the first external device via the wireless interface (e.g. upon transmitting the authentication response, perform parameter setting processing, Fig. 4: F406 – F407, ¶0037, ¶0055); but failed to teach “in response to the first specific signal being received from the first external device, cause the output unit to output first specific information obtained by using a first public key, wherein the first public key is obtained by the first external device due to the first specific information being outputted, and wherein the first specific information is not outputted before the first specific signal is received from the first external device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674